FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


QUN CHEN; FENG CAI,                              No. 12-73824

               Petitioners,                      Agency Nos.         A089-561-340
                                                                     A089-561-341
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Qun Chen and Feng Cai, natives and citizens of China, petition for review of

the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on findings that it was implausible Chen did not know or remember the

names of the other church members who were beaten, the omission from her

declaration of the fact that the police visited her home after she was released from

detention, and the inconsistency between her testimony and the documentary

evidence regarding when she was released from detention. See id. at 1048 (adverse

credibility determination was supported by the “totality of the circumstances”).

The record does not compel acceptance of Chen’s explanations. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

petitioners’ asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony the agency

found not credible, and they point to no other evidence showing it is more likely



                                          2                                    12-73824
than not they will be tortured if returned to China, their CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-73824